Title: To George Washington from Colonel Daniel Brodhead, 16 January 1779
From: Brodhead, Daniel
To: Washington, George


Dear General—
Fort McIntosh [Pa.] Jany 16th 1779.

I have long doubted the propriety of writing you an Account of what I sincerely wish you to know relative to the circumstances of the Army here And nothing but the hopes I entertain of your pardoning me where I Err not with an Evil intention could induce me to attempt it For upon my Honor I know no Circumstance would give me more pain than incurring your displeasure.
Nothing but a love for my Country brought me into the Service and the same principle makes me ever anxious for its good.
I trust I shall utter nothing that has the least appearance of detraction & will not even mention particulars But beg leave only to inform your Excellency that General McIntosh is unfortunate enough to be almost universally Hated by every Man in this department both Civil & Military Therefore whatever his Capacity may be for conducting another Campaign I fear he will not have it in his Power to do any thing Salutary—I wish my fears may prove Groundless but I have no reason to think them so.
There is not an Officer who does not appear to be exceedingly disgusted And I am much deceived if they Serve under his immediate Command another Campaign.
I am ever Oblidged to your Excellency for offering me another Regt last Spring & I am sorry I did not Accept it. With every Mark of Gratitude & Sincere Regard I have the Honor to be your Excellencies most Obedt Humble Servt
Daniel Brodhead Colo. 8th P. Regt
